DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109956141A (hereinafter Yang et al.) in view of CN 204814945U (hereinafter Wu).
	As for claim 1, Yang et al. discloses in the figure an apparatus for cleaning earphones (cleans Bluetooth headset earplugs/earbuds; e.g., see also preambles of claims 1 and 3 reciting Bluetooth earphones; see Yang et al. under section Summary of the Invention), comprising: a housing 1 (Yang et al. teaches an inner side of the housing 1 is separated by partition 7; see figure) configured to retain at least one earphone 16, the housing 1 comprising: a positioning element defined by a placing/placement cavity 5 which includes partition 7, placing plate 15 with a U-shaped placing groove and receiving plate 19 disposed within the housing 1 and comprising at least one feature (Yang et al. teaches the placing plate 15 with U-shaped placing groove and is used for hanging the earplugs 16 of the Bluetooth headset) to maintain the earphone 16 in a substantially fixed position relative to the positioning element (see figure; the receiving component/assembly is used for placement of the headset/earphone 16); at least one through groove or aperture 14 in partition 7 that is disposed in the positioning element proximate to the earphone 16; and a brush element 13 (brush plate) accessible through the aperture 14 to contact the earphone 16 to remove debris therefrom (see figure). Yang et al. discloses all of the recited subject matter as previously recited above with the exception of at least one emitter configured to emit ultraviolet light onto the earphone when the earphone is disposed in the positioning element. Wu discloses in the figure an apparatus for cleaning earphones comprising at least one emitter defined by UV germicidal lamp 3 configured to emit ultraviolet light onto the earphone when the earphone is disposed in a positioning element defined by cube-shaped groove 4 and earphone frame 12 (e.g., see Abstract and Title). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang et al. with at least one emitter configured to emit ultraviolet light onto the earphone when the earphone is disposed in the positioning element as suggested by Wu for improved or more thorough cleaning of the earphones.
	As for claim 4, Yang et al. further teaches an actuator defined by rack plate 8 and/or gear 9 to actuate the brush element 13 (“a drive mechanism that drives the brush plate 13 to reciprocate. The drive mechanism drives the brush plate 13 to rotate” and “driving mechanism includes a rack plate 8 vertically arranged, a gear 9 fixed on the rotating shaft of the brush plate 13 and meshing with the rack plate 8”; see Yang et al. under section “Example one”) when the earphone 16 is retained in the housing (see figure). Wu also teaches an actuator due to a downward pressing action of a cover 1 to actuate a brush element 5 or the emitter 3 when the earphone is retained in the housing (see Wu under section Detailed Ways, 3rd paragraph).
	As for claim 5, in Wu, the actuator is automatically actuated in response to a cover 2 (due to the downward pressing action of the cover 2, the motor switch 8 and emitter switch 9 is closed downward being coupled to a housing 1, wherein the cover 2 is configured to enclose the earphone within the housing 1 (see Wu under section Detailed Ways, 3rd paragraph).

5.	Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Wu as applied to claim 1 above, and further in view of CN 206168831U (hereinafter Du).
	As for claims 2 and 3, Du teaches the concept in the figure of an apparatus for cleaning earphones (Du teaches cleaning an earphone cord belt and headphone cord cleaning device; see Du under sections Technical Field and Background Technique) comprising a main body or housing 1 that utilizes a liquid cleaning solution (sanitizing) element which can be liquid injection channel 9, dropping funnel 10 and/or earphone cable/cord insertion channel 8 configured to inject or disperse a cleaning solution onto the earphone at liquid injection channel 9 through at least one aperture into the earphone insertion channel 8 for cleaning the earphone cord (see figure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Yang et al. apparatus with a sanitizing element configured to disperse a cleaning solution onto the earphone and through the at least one aperture as suggested by Du for improved or more thorough cleaning of the earphones.
	As for claim 6, it would be well within the capabilities of one skilled in the art to provide for an actuator (whether manually by a pump or automatically) to actuate a sanitizing element configured to disperse a cleaning solution onto the earphone for improved control of the cleaning operation and/or to conserve cleaning solution.

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Wu as applied to claim 1 above, and further in view of CN 108184189A (hereinafter Zhang).
	Zhang teaches in the figure an apparatus for cleaning earphones comprising a charging head or element 5 configured to charge the earphone within the housing (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Yang et al. apparatus with a charging element configured to charge the earphone within the housing as suggested by Zhang for improving the overall versatility of the apparatus by rendering it multi-functional.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Yang is pertinent to a headset cleaning device arrangement.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723